Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 1 of 25 Pageid#:
                                  17276
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 2 of 25 Pageid#:
                                  17277




                                                              08/18/2021
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 3 of 25 Pageid#:
                                  17278
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 4 of 25 Pageid#:
                                  17279
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 5 of 25 Pageid#:
                                  17280
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 6 of 25 Pageid#:
                                  17281
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 7 of 25 Pageid#:
                                  17282
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 8 of 25 Pageid#:
                                  17283
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 9 of 25 Pageid#:
                                  17284
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 10 of 25 Pageid#:
                                  17285
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 11 of 25 Pageid#:
                                  17286
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 12 of 25 Pageid#:
                                  17287
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 13 of 25 Pageid#:
                                  17288
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 14 of 25 Pageid#:
                                  17289
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 15 of 25 Pageid#:
                                  17290
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 16 of 25 Pageid#:
                                  17291
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 17 of 25 Pageid#:
                                  17292
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 18 of 25 Pageid#:
                                  17293
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 19 of 25 Pageid#:
                                  17294
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 20 of 25 Pageid#:
                                  17295
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 21 of 25 Pageid#:
                                  17296
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 22 of 25 Pageid#:
                                  17297
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 23 of 25 Pageid#:
                                  17298
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 24 of 25 Pageid#:
                                  17299
Case 3:17-cv-00072-NKM-JCH Document 1015 Filed 08/19/21 Page 25 of 25 Pageid#:
                                  17300
